Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2018

                                      No. 04-17-00652-CV

                                          Ruben RIOS,
                                           Appellant

                                                 v.

                       TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                    Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017W0521
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER
        The court reporter has filed a notification of late record stating that the appellant has
failed to pay or make arrangements to pay the reporter’s fee for preparing the record. It is
therefore ORDERED that appellant provide written proof to this court within ten days of the
date of this order that: either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court